Citation Nr: 0523911	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for urinary 
incontinence, as a result of VA medical or surgical treatment 
has been received; and if so, whether the criteria for 
compensation benefits are met.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from October 1969 to May 
1970.

In January 1999, the RO denied the veteran's original claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for urinary incontinence, as a result of VA 
medical or surgical treatment.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision, in which the RO 
declined to reopen a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, on the 
basis that new and material evidence had not been received.

In December 2003, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; the transcript of that hearing is of record.
  
In January 2004, the veteran submitted additional evidence, 
consisting of VA treatment records, directly to the Board.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2004).

The Board's decision regarding the application to reopen a 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for urinary incontinence is set forth 
below.  The matter of compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, on the merits, is addressed 
in the remand following the order; that matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the record reflects that the 
veteran was previously represented by Robert D. Marcinkowski, 
a private attorney, who attempted to revoke his power of 
attorney in May 2004 under the provisions of 38 C.F.R. 
§ 20.608 (2004) after the case was certified to the Board.  
No reasons have been provided relative to this attempt to 
revoke his representation.  This matter is referred to the RO 
for appropriate action and to afford the veteran the 
opportunity to select another representative, if he desires 
one.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for urinary incontinence has been 
accomplished.

2.  In January 1999, the RO denied the veteran's claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for urinary incontinence.  Although the RO 
notified the veteran of the denial and of his appellate 
rights that same month, the veteran did not initiate a timely 
appeal.

3.  New evidence associated with the claims file since the 
January 1999 RO rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for urinary 
incontinence. 


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision, denying the veteran's 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for urinary incontinence, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004).

2.  Evidence received since the RO's January 1999 denial is 
new and material; thus, the criteria for reopening the claim 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for urinary incontinence are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to the petition to reopen the 
claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for urinary incontinence, in light of 
the Board's favorable disposition, the Board determines, in 
any event, that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished.

II.  Petition to Reopen the Claim for Compensation Benefits,
Pursuant to the Provisions of 38 U.S.C.A. § 1151, for
Urinary Incontinence

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service-connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by VA, and 
the proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a). 

As indicated above, the veteran's claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for urinary incontinence was considered and denied in January 
1999.  Although the veteran attempted to initiate an appeal 
in February 2001, his NOD was not timely filed.  Under these 
circumstances, both the RO and the Board has accepted the 
veteran's February 22, 2001 letter as a petition to reopen 
the previously denied claim.

Evidence considered by the RO at the time of the January 1999 
decision included the July 1996 VA operation report and 
hospital discharge summary, showing that the veteran 
underwent an umbilical herniorrhaphy and a bassini repair of 
left inguinal hernia; VA clinical notes of follow-up 
treatment in August 1996, showing complaints of soreness and 
numbness, and the removal of staples; VA clinical notes of 
follow-up treatment in September 1996, showing a complaint of 
occasional nocturnal incontinence, and a referral to 
genitourinary for evolution of incontinence; VA genitourinary 
clinical notes, reflecting that the veteran did not show for 
his appointment; and the report of a March 1998 VA 
genitourinary examination, showing complaints of numbness 
over the groin area and incontinence of urine ever since the 
surgery.  The March 1998 VA examiner diagnosed benign 
prostatic hypertrophy with urinary incontinence of 
undetermined etiology, and status-post surgery for the left 
inguinal and umbilical hernia.  As there was no timely appeal 
of the RO's January 1999 denial, that decision is final as to 
the evidence then before the RO.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claim was initiated by the veteran in February 2001.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
the petition to reopen the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for urinary 
incontinence (as noted above), the Board will apply the 
version of 38 C.F.R. § 3.156(a) as in effect prior to August 
29, 2001].  

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  As noted 
above, the RO's January 1999 decision is the last final 
denial pertinent to the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the last pertinent denial 
of the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence in 
January 1999 includes copies of VA clinical notes of follow-
up treatment; outpatient treatment records from the VA 
medical center (VAMC) in Coatesville, Pennsylvania, for the 
years 1998 to 2002; outpatient treatment records from 
Philadelphia VAMC for the years 1996 to 2003; and the 
December 2003 hearing transcript. 

Clearly, the duplicate copies of VA clinical notes of follow-
up treatment are not, by definition, "new," inasmuch as 
these notes were considered in connection with the prior 
denial. 

The Board points out that the VA outpatient treatment records 
from Philadelphia VAMC include a VA attending urology 
physician's comment in September 2003 that it is possible 
that the veteran had nerve damage during his hernia repair; 
the veteran was referred for a neurological evaluation.  
Additionally, the veteran has testified that he never had 
problems with incontinence prior to the July 1996 surgery.  
Under these circumstances, the Board finds that the evidence 
added to the record since January 1999-particularly, the VA 
attending urology physician's comment, and the veteran's 
testimony-constitutes new and material evidence to reopen 
the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence.

The evidence is new, in that it was not considered by agency 
adjudicators in the January 1999 denial of the claim, and is 
not cumulative or duplicative of other evidence of record.  
The evidence is also material for purposes of reopening the 
claim.  The VA attending urology physician's comment 
suggests, plausibly, a relationship between the veteran's 
claimed residuals and the July 1996 surgery, although it 
provides no supporting evidence for this opinion.  The Board 
emphasizes that, under the pre-August 29, 2001 version of 
38 C.F.R. § 3.156, to constitute new and material evidence 
for the purposes of reopening a previously disallowed claim, 
the evidence need only, at a minimum, "contribute a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  The Board finds that as 
the newly received evidence meets this requirement, the 
criteria for reopening the claim likewise are met.

As new and material evidence has been received, the criteria 
for reopening the claim for compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for urinary 
incontinence are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for urinary incontinence 
has been received, the appeal is granted.


REMAND

As the petition to reopen the claim has been granted, de novo 
consideration of the claim on appeal is appropriate.  
However, the Board finds that additional development of the 
claim on appeal is warranted.

In this case, the veteran contends that he incurred 
additional disabilities, including urinary incontinence, as a 
result of VA surgical treatment on July 18, 1996.  During 
outpatient treatment in September 2003, a VA attending 
urology physician commented that it is possible that the 
veteran had nerve damage during his hernia repair.  There is 
no indication, however, that the VA attending urology 
physician had reviewed the veteran's hospital and surgical 
records, or post-surgical records.  The Board points out that 
the claims file does not contain a neurological evaluation, 
as recommended by the September 2003 VA attending urology 
physician.  Under these circumstances, the Board finds that a 
medical opinion, based on examination and consideration of 
the veteran's documented medical history and assertions, 
would be helpful in resolving the claim on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Hence, the RO should arrange for the veteran to undergo 
appropriate VA neurological examination.  The veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, will result in a denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran also received treatment at the VA medical 
facility in Lebanon, Pennsylvania.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession.  After providing the appropriate notice, the 
RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The RO should specifically seek the veteran's authorization 
for release of medical records, pertaining to the claim 
currently on appeal, from the Brandywine Hospital in 
Brandywine, Pennsylvania.  These pertinent records have not 
been obtained.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for urinary incontinence.  For the sake of efficiency, the RO 
should consider the additional evidence, consisting of VA 
treatment records, submitted to the Board in January 2004.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Lebanon VA medical facility all records 
of evaluation and/or treatment of the 
veteran's urinary incontinence from July 
1996 to the present date, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records from the 
Brandywine Hospital in Brandywine, 
Pennsylvania, in 2003.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA neurological examination to obtain 
information as to residuals, if any, of 
the July 18, 1996 surgery.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail. 

The examiner should clearly identify all 
current residuals of the July 18, 1996 
surgery, to include any urinary 
incontinence.  The examiner should render 
an opinion, consistent with the record 
and with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran has 
additional disability, to include urinary 
incontinence, that was caused by surgical 
treatment during VA surgery on July 18, 
1996; and if so, whether the proximate 
cause of such additional disability, to 
include urinary incontinence, was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the surgical treatment, or 
(b) an event not reasonably foreseeable. 

The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for 
urinary incontinence, in light of all 
pertinent evidence (to include that 
submitted to the Board in January 2004) 
and legal authority. 

8.  If the benefit sought on appeal is 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
all additional legal authority considered, 
as well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


